MacRae, J.:
The first exception was to the refusal of his Honor to permit the declarations of the prisoner, made after the deceased had been shot and had gone out of the house and the door was shut, to be given in evidence. Unless the declarations form a part of the transaction they are not receivable in evidence. What the prisoner might have said during the struggle, or while giving the blow, or firing the pistol, is competent to be considered as explanatory of the act; but it is too late after the fact has been accomplished to make the explanation. State v. Tilly, 3 Ired., 424; State v. Hildreth, 9 Ired., 440; State v. Brandon, 8 Jones, 463.
Tt is true that such declarations are now competent by way of corroboration of the prisoner’s evidence if he has availed himself of the right to testify as a witness in his *910own behalf, but in any otlier view the law is unchanged. It seems in this case that the State having at a later period of the trial offered some of the declarations of the prisoner, as a matter of course all of them made at the same time were given in evidence. The prisoner, then, has had the full benefit of the evidence which was at first excluded but afterwards admitted. This will apply also to the second exception, for refusal of his Honor to permit the State’s witness Louisa Justice to be asked upon the cross-examination, “If a little after the shooting defendant did not saj* he wanted them to send for a physician and he had the money to pay for it,” by which counsel proposed to rebut a presumption of malice arising from the killing with a deadly weapon. But we do not mean to intimate that such declarations, made after the act, would have been competent for the purpose indicated.
The Solicitor was permitted to ask the witness Theresa Garrett if the last time Edwards came up to Lovin, when witness was sitting in Lovin’s hip, Edwards appeared to be mad or appeared to be in fun; the reply to which question was that he appeared to be mad. We can see no merit in this exception, if the question had been what was the manner of the prisoner when he approached deceased, there would probably have been no objection. We presume that the question was put in a simpler form to reach the comprehension of the witness.
There was also an objection to the testimony of this witness as to the remark of the prisoner, “ Right smart little after the shooting,” which probably means a short time thereafter; that he kissed his'pistol and said it was his pet, and it was the third man he had shot, and that he had killed his wife and two children. But no exception was taken to the admission of this testimony.
*911The prayer for special instructions offered by the prisoner’s counsel was neither warranted by the testimony nor by the law. AVe can conceive of no view of this case in the light of the evidence in which the homicide would have been excusable. Talcing all the testimony, the prisoner was the aggressor and the deceased gave no provocation, but rather sought to avoid the conflict.
AVhile the prisoner and deceased had been rough in their actions towards each other, both of them unhappily being under the influence of spirituous liquors, there is no evidence of any bad blood between them until the prisoner seemed to take offense at the familiarity of deceased with the young woman. The declarations of the prisoner to AAhlliam Garrett, when thejr went out together, and all of his acts upon his return into the house up to the moment of the final catastrophe, went far to evince a deadly purpose. The acts of the deceased showed a disposition from the first to avoid any difficulty. AVe think his Honor exercised all the humanity of the law when he presented the case to the jury in such a light as to enable them to reduce the grade of the crime from murder to manslaughter.
The careless or reckless handling of the pistol by the prisoner, if, under the circumstances detailed, it had gone off by accident and killed deceased, would have taken away all excuse, and if it had not shown “ a heart so fatally bent on mischief” as to supply malice, was at any event such gross carelessness as to have made the killing felonious, though wanting in express malice.
Under the circumstances as detailed by the witnesses there was no retreating, no evident change of purpose and effort to avoid a conflict and notice to deceased of such change after the prisoner had approached deceased and expressed his intention to kill, him, as would enable the *912jury in any view of the case to have reached the conclusion that the killing was done in self-defence.
There were no exceptions to the charge as given, as there could not have been on the part of the prisoner with the least show of merit.
We conclude, upon examination of the record and the case, that there is no ground for the motion in arrest of judgment, nothing having been suggested to us to that effect, and that perhaps it is fortunate for the prisoner that this Court finds no error of which he can complain, and that he is not to be put on his trial again.
No Error. Affirmed.